Citation Nr: 1727286	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-operative left rotator cuff tear, to include as secondary to service connected right shoulder acromioclavicular arthropy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to July 1994 in the United States Navy.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2014, the Board remanded the case for further development so the Veteran could be afforded a VA examination and etiology opinion for his claimed left shoulder disability.

The Board notes that the Veteran's claim for a left shoulder service connection was closed erroneously, by clerical error, after he was granted service connection for his right shoulder. The claim was reopened and properly sent to the Board for adjudication, who currently has jurisdiction over the appealed claim.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2014. A copy of the hearing transcript is of record.


FINDING OF FACT

The Veteran's left shoulder condition, post-operative left rotator cuff tear, did not manifest in service, was not otherwise attributable to service, and is not secondary to a service connected disability, to include right shoulder acromioclavicular arthropy.




CONCLUSION OF LAW

The criteria for service connection for a post-operative left rotator cuff tear, to include as secondary to the service-connected right shoulder acromioclavicular arthropy, have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.	Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

With respect to element (1), a current disability, the Veteran has the presence of a left shoulder condition, categorized as a post-operative left rotator cuff tear.

In August 1990, the Veteran sought treatment for pain in his left shoulder following a motor vehicle accident sustained while in service. He was diagnosed with a minor contusion/sprain of the left upper trapezius. The Veteran's separation examination did not endorse a left shoulder disability.

In May 2011, the Veteran was seen for left shoulder pain following a traumatic injury sustained from a fall. In July 2011, he was referred for an MRI, which revealed a "large full-thickness tear of the supraspinatus and infraspinus tendons with retraction" of the left shoulder. In November 2011, surgical repair of the left shoulder was performed.

In February 2016, the Veteran was afforded a VA examination to assess his left shoulder condition. A diagnosis of a left shoulder rotator cuff tear was confirmed. The disability questionnaire revealed that the Veteran continued to have difficulty with range of motion and instability in his left shoulder. The examiner noted that the Veteran experienced pain when attempting to perform work overhead.

Therefore, element (1), a current disability, a left shoulder condition, have been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran manifested with left shoulder condition in service.

The Veteran's service treatment records indicate that, in August 1990, he was treated for pain in his left shoulder following a motor vehicle accident sustained while in service. He was diagnosed with a minor contusion/sprain of the left upper trapezius.

Additionally, the Board notes that the Veteran was treated for his right shoulder, in March 1992, after he was injured while lifting a desk when one of his teammates. His teammate dropped the desk and the Veteran bore the full weight of the desk when it fell. As a result of his right shoulder injury, the Veteran was placed on light duty for four months, subsequently returned to regular duty, and was honorably discharged in July 1994.

The Board notes that there is no record of the Veteran's current claimed condition, post-operative left rotator cuff tear, in the Veteran's service treatment records. However, since the Veteran sought treatment for a left shoulder injury while in service, a left shoulder strain/contusion of the left upper trapezius, the Board finds that element (2), an in-service incurrence of a left shoulder condition, have been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current left shoulder condition, post-operative left rotator cuff tear, is etiologically related to service, is secondary to a service connected disability, to include right shoulder acromioclavicular arthropy, or was aggravated by any service connected disability.

The Veteran contends that he has been favoring his left shoulder due to his service connected right shoulder disability. He states that he must compensate for the limitations of his right arm by using his non-dominant left arm. He stated that there was "indisputable evidence that [his] left shoulder was injured while on active duty in 1990." In the June 2014 hearing before the Board, the Veteran testified that he had to start depending on his non-dominant left shoulder to compensate for his right shoulder disability. He states that while at work, he had to place his left shoulder in an awkward position to do any work such as climbing a ladder, holding equipment, or performing tasks overhead. He contends that he injured his left shoulder because this repeated compensation. Additionally, the Veteran's spouse and work colleagues have offered statements supporting the Veteran's contentions that he suffers from pain in his shoulders and must compensate with his left shoulder for limitations in his dominant right shoulder.

The Board finds that the Veteran is certainly permitted to report symptoms of pain and range of motion difficulties he has experienced his left shoulder; additionally, he has been a credible historian in presenting his symptomatology. While the Board has fully considered the lay testimony of the Veteran, his spouse, and his colleagues, they do not have the medical expertise to offer an etiology opinion for the Veteran's left shoulder condition. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377.

The medical opinion evidence, however, is against the claim.  

In August 2013, a VA examiner noted that the Veteran suffered a left shoulder rotator cuff repair in 2011, related to a fall that occurred in April of 2011. The examiner noted that the Veteran suffered a left trapezius strain while in service; however, he opined that the Veteran's past injury has "no relation to the current diagnosis." See August 2013 VA Form 21-6789.

In February 2016, the Veteran was afforded a VA examination for his left shoulder condition. The examiner opined that because the Veteran's right shoulder was so limited in function, tendinopathy in the left shoulder was progressing to the point that a complete cuff tear was seen on the 2013 MRI. He concluded that while falling, the right-handed Veteran instinctively reached with his left arm [to break his fall] and took all his considerable weight onto his left side and injured his left shoulder. The same examiner, however, after reviewing the legal background of proximate cause, retracted his etiology opinion in April 2016. He later concluded that the Veteran's left shoulder condition is unlikely related to his service connected right shoulder disability. The examiner opined that it unlikely that the Veteran's compensatory use of his left shoulder, in an awkward position, would cause a rotator cuff tear. He supported his conclusion by stating that the shoulder joint is a flexible joint and that there is no position that is so awkward, even if used frequently, that would cause a tear to the rotator cuff. The examiner concluded that the left shoulder injury and subsequent surgery was "completely due the 2011 traumatic fall."

The Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Board recognizes that the Veteran sustained a minor contusion/sprain of his left shoulder in service and currently suffers from post-operative residuals of a left rotator cuff tear; however, a left shoulder disability was not shown at the time of separation from service.  Rather, at separation from service, the Veteran affirmatively denied any current health problems and no shoulder condition was found.  Moreover, the record lacks any medical evidence showing continuity of treatment for a left shoulder condition since separation in 1994, which was not established until 2011.  Additionally, there is no medical opinion that provides a positive etiology opinion concluding that the Veteran's current left shoulder disability is related to an in service event, resulted from a service connected disability, or was aggravated by a service connected disability. While the February 2016 VA examiner initially provided a positive etiology opinion concluding that the Veteran reached with his left arm to stop his fall because of the functional limitations in his right shoulder; he later amended his conclusion stating that it was the trauma from the fall, and not any awkward use of his left shoulder, that was the proximate cause of the Veteran's left shoulder condition.

Therefore, element (3), a causal relationship, i.e., a nexus, between the Veteran's left shoulder condition, rotator cuff tear of the left shoulder, and any in-service incurrence or event, have not been met. The weight of evidence suggests that his current left shoulder condition is not related to service, is not proximately caused by or permanently aggravated by his service connected right shoulder condition, but rather is attributable to the traumatic fall injury he suffered to his left shoulder in 2011.


ORDER

Entitlement to service connection for post-operative left rotator cuff tear, to include as secondary to service connected right shoulder acromioclavicular arthropy, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


